
	
		III
		112th CONGRESS
		1st Session
		S. RES. 330
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2011
			Mr. Crapo (for himself,
			 Mr. Risch, Mr.
			 Bingaman, Mr. Udall of New
			 Mexico, Mr. Udall of
			 Colorado, and Mr. Bennet)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating January 27, 2012, as a national
		  day of remembrance for Americans who, during the Cold War, worked and lived
		  downwind from nuclear testing sites and were adversely affected by the
		  radiation exposure generated by the above ground nuclear weapons
		  testing.
	
	
		Whereas on January 27, 1951, the first of years of nuclear
			 weapons tests was conducted at a site known as the Nevada Proving Ground,
			 located approximately 65 miles northwest of Las Vegas, Nevada;
		Whereas the extensive testing at the Nevada Proving Ground
			 came just years after the first ever nuclear weapon test, which was conducted
			 on July 16, 1945, at what is known as the Trinity Atomic Test Site, located
			 approximately 35 miles south of Socorro, New Mexico;
		Whereas many Americans who, during the Cold War, worked
			 and lived downwind from nuclear testing sites (referred to in this preamble as
			 downwinders) were adversely affected by the radiation exposure
			 generated by the above ground nuclear weapons testing, and some of the
			 downwinders sickened as a result of the radiation exposure;
		Whereas the downwinders paid a high price for the
			 development of a nuclear weapons program for the benefit of the United States;
			 and
		Whereas the downwinders deserve to be recognized for the
			 sacrifice they have made for the defense of the United States: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)designates
			 January 27, 2012, as a national day of remembrance for Americans who, during
			 the Cold War, worked and lived downwind from nuclear testing sites and were
			 adversely affected by the radiation exposure generated by the above ground
			 nuclear weapons testing; and
			(2)encourages the
			 people of the United States to support and participate in appropriate
			 ceremonies, programs, and other activities to commemorate January 27,
			 2012.
			
